 ALLIS-CHALMERS CORP.561Allis-Chalmers CorporationandInternational Union,United Automobile,Aerospace and AgriculturalImplementWorkersof America(UAW). Case13-CA-1991813 February 1986SECOND SUPPLEMENTAL DECISIONBy CHAIRMAN DOTSON AND MEMBERSDENNIS AND STEPHENSOn 15 January 1985 Administrative Law JudgeClaude R. Wolfe issued the attached supplementaldecision.The Respondent filed exceptions and asupporting brief, and the Charging Party filedcross-exceptions" to the decision. The Respondentfiled an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, 2 andconclusions and to adopt the recommended Order.ORDEI?,The National LaborRelations Board affirms itsoriginalDecisionandOrder (252 NLRB 606(1980)).iWe agree with thejudge's refusal to entertain evidence of employeeturnover.We, therefore, find it unnecessary to reach the ChargingParty's cross-exceptions to the judge's exclusion of the Union's evidenceconcerning the Respondent's recognition of the Union and negotiationswith it.2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enf'd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings.Alan M, Kaplan, Esq.,for the General Counsel.Charles L Cohen, Esq., forthe Employer.IrvingM. Friedman, Esq.,for the Union.SUPPLEMENTAL DECISIONCLAUDE R. WOLFE, Administrative Law Judge. Pur-suant to remand by the United States Court of Appealsfor the Seventh Circuit" "for such action as [the Board]may consider appropriate in the circumstances," the Na-tionalLabor Relations Board (the Board) on April 11,1984, directed that a hearing be held on the Employer'sobjections to union conduct that allegedly affected theresults of the representation election in Case 13-CA-15189.2 The Board further directed that the hearing beiNLRB v Allis-Chalmers Corp,680 F2d 1166(7th Cu.1982).2Theelection in Case 13-RC-15189 was conducted on August 31,1979,pursuant to a Stipulation for Certification Upon Consent Electionheld "on the issues remanded by the Court." The court'sremand of June 16, 1982, noted that it would not enforcethe Board's Order in 252 NLRB 606 (1980), because theBoard had adopted a Regional Director's finding andconclusions without seeing the evidence relied on by theRegional Director. The court did not specify any par-ticular objection on which evidence should be enter-tained, but Judge Eschbach, concurring, observed thatthe Employer had made "well-pleaded allegations" that"an influentialmember of the bargaining unit had beenpaid to wear a campaign button on the eve of the recog-nition election." In the absence of other specific refer-ence by the court or Board, I am persuaded that all theobjections were remanded for reconsideration and hear-ingwhen warranted. All parties were represented byable counsel who were provided with and took opportu-nity to examine and cross-examinewitnessesduring thehearing before me on August 7, 30, and 31, and October16, 1984. On the entire record, 3 and after considering theposttrial briefs of the parties, I make the following find-ingsand conclusions.The ObjectionsThe Employer's objections read as follows:1.The Petitioner has for several months now na-tionally stated and emphasized it is not bound byand will not comply with the President's Wage andPrice Control Program. The Petitioner, throughoutthe present election campaign, has continued tovoice this policy to employees of the Employer.Further, the Petitioner has told employees the onlyway they could receive wage and benefit improve-ments in excess of the Wage Guidelines would be toselect the Petitioner as their bargaining agent. Thiscampaign tactic on the part of the Petitioner is anattempt to exploit NLRB ' processes to flout theAnti-Inflation 'Wage Guidelines (a program of an-other agency of the government). Additionally,throughout the election campaign, the Petitionerstated the Employer has less latitude than the Peti-tioner in bargaining because the Petitioner said itwas not bound by the Wage Guidelines. This is notonly an exploitation of the Wage Guidelines but isin direct contradiction of the entire Wage GuidelineProgram. To allow such a result would be tanta-mount to sanctioning the Petitioner's goal of under-cutting this paramount program reflecting publicpolicy. This result would be especially unacceptablebecause it would allow the use of one governmentprocess for the purpose of thwarting another gov-ernment process.in an appropriate unit, with the tally of ballots showing 96 votes for theUnion, 81 against, and 2 challenged ballots. The appropriateunit is-All warehouse employees and warehouse maintenance employees ofthe Employer now located at 1500 North Raddant Road, Batavia, Il-linois 60510, but excluding all office clerical employees, plant clericalemployees, truck drivers, professional employees, guards and super-visors asdefined in the Act3The Union's motions to strike in its posttrial brief are denied On No-vember 27, 1984, my order issued making 99 corrections in the recordNo objection or exception to that order has been received278 NLRB No. 82 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the Circuit Court of Appeals, District of Co-lumbiaCircuit, theCourt held that the WageGuideline Program did not contravene the policy ofthe National Labor Relations Act. The Court thenconcluded that, during this cruel period of inflation,everyone should support the President's Program asan act of good citizenship.AFL-CIO v. Kahn,600F.2d (D.C. CIR. 1979). The Employer has scrupu-lously observed the requirements of the Anti-Infla-tion program with respect to both prices and payrates since its inception.Therefore, the Petitioner's election campaignconductwith regard to the Wage Guidelinesamounted to an unlawful promise of gain thatwould bring no sanction to the Petitioner and em-ployeeswhom it sought to represent, but ifachieved would result in undermining of the gov-ernment's program, and exposure to the Employerof the loss of millions of dollars in government con-tracts.The Employer was thus faced with an un-conscionable and basically unfair dilemma. On thisbasis alone, absent other acts of misconduct enumer-ated below, the election should be set aside. Theother grounds are ample.2.The Petitioner's conduct throughout the elec-tion campaign was pervaded with misstatements offact as well as misrepresentations of several types.This conduct commenced very early on in the cam-paign and continued until the last moments. Thesemisstatementsand misrepresentations ranged frommodest, to a higher grade, and to monumentalitems. The Employer generally did not have an op-portunity to respond, but even in selected cases thatithad this opportunity, many of the items wouldhave been virtually impossible to respond to orrebut because of their breadth and technical com-plexity.Examples of misrepresentations and missta-tements in roughly ascending order of magnitudeinclude:a.Incorrectwage and cost-of-living data waspresented to employees by the Petitioner with re-spect to the Employer's facility at Minneapolis,Minnesota.b.The Petitioner purposely misstated the numberof holidays for employees at International Harvest-er.c.The Petitioner purposely misrepresented theEmployer's policy as to annual pay adjustments,pay progression to the job rate, and job classifica-tions, both as to particular employees and as to ge-neric job functions. A rebuttal of these misrepresen-tations, even if it had been available, would havebeen so complex and time consuming that if donewithout the greatest extent and degree of carewould have caused great confusion.Taken together, the various examples of misrep-resentations andmisstatements enumerated in thisparagraph depict the total plan of the Petitioner toengage in such diverse and widespread misstate-ments and misrepresentations so as to unlawfullyaffect the election results.3.The Petitioner throughout the campaign pur-posely used threats, coercion, intimidation, andpromises to gain support. Examples of this improperconduct include:a.The Petitioner told employees that newly hiredemployees were hired by the Employer to vote"No" in the election and then would be let go im-mediately after the election.b.The Petitionermisledemployees to believethat there would be a large layoff after the electionif the Petitioner lost in aid of the Petitioner's effortto be elected.c.Several employees were induced by bribes towear UAW buttons. Other employees were toldthat by wearing a UAW button they had shown theEmployer they supported the Petitioner and that, ifthePetitioner lost the election, the employeeswould be fired by the Employer because they wereknown supporters of the Petitioner. Therefore, itwas essentialthat the Petitioner must win the elec-tion.d.The Petitioner granted payment for supportand corresponding display of support for the Peti-tioner.e.The Petitioner promised employees therewould be no strike if the Petitioner won the elec-tion.This proposition is utterly contradicted by thedemonstrated strike history of the Petitioner withthe Employer.These widespread acts of government programexploitation,threats,coercion, intimidation, andpromiseson the part of the Petitioner reflect noth-ing short of a massive planned course of misconductgeared to influence the election results. Such con-duct is, however, obviously unlawful and is cause toset asidethe election. The question may well bepresented whether in this context a proper electioncan be held at this time.Objection 1Assuming arguendo that the facts related in Objection1 are accurate, I am persuaded that the Employer's novelargument that it is an unlawful promise of gain for aunion to claim that it was not bound by the Governmentexisting wage guidelines and the only way for employeesto get wages and bnefits in excess of the guidelines wasto select the Union as their representative is withoutmerit. The statement that the Union was not "bound" bythe guidelines is perfectly true, and its presentation ofitself as the only agent through which employees wouldget higher wages and benefits is pure campaign propa-ganda of a type employees may reasonably be expectedto be capable of evaluating. Objection 1 is overruled.Objection 2To the extent the objections allege misrepresentationsby the Union, they are without merit. At hearing, overthe Employer's objection, I excluded evidence with re-spect to these alleged misrepresentations. The Employerexcepts to this ruling. Upon reflection, I adhere to my ALLIS-CHALMERS CORP.563ruling for the following reasons. The initial decisions ofthe Regional Director in 1979 and the Board in 1970with respect to the alleged misrepresentations were basedon that standard found inHollywood Ceramics Co.,140NLRB 221(1962),andGeneralKnit ofCalifornia,239NLRB 619(1978).If that standard were still the law myruling would be in error,but that standard was expresslyrejected inMidlandLifeInsurance Co.,263 NLRB 127(1982).The Board, inMidland,stated itwould "nolonger probe into the truth or falsity of the parties' cam-paign statements,"and misleading campaign statementswould not be sufficient basis to set an election-aside.4 InMetropolitanLifeInsurance Co.,266 NLRB 507 (1983),the Board held that the rule inMidlandapplied to mis-representations of law as well asthose of fact. InCer-tain-Teed Corp.,271NLRB 76 (1984), the Board ex-plained that its statement inMidlandthat-the rule an-nounced was to be applied"to all pending cases in what-ever stage"was anexpression of "our preference thatMidland National,beapplied retroactively to all pendingcases, including those in the judicial stage."5 There is noevidence of any unusual circumstance in this case thatwould militate against the retroactive application ofMid-land.The Employer'sproffering examples of "egre-gious," "serious," "substantial,"and "pervasive"misrep-resentations in its able brief have,for the purposes of thisdecision,been treated as offers of proof. In my opinion,the examples proffered,viewed objectively, are no morethan routine campaign propaganda posing no discernibleexception to theMidlandrule.The same conclusion ap-plies to those documents pertaining to alleged misrepre-sentationswhich are part of the Appendix to the courtplaced in evidence before me as Respondent's Exhibit 3.ApplyingMidland,as I believe I must,Objection 2,which consists of allegations of misrepresentations, isoverruled.Objection 3From the record before me, it appears that JudgeEschbach's comments quoted above refer to an incidenton the morning of election day, August 31, 1979. On thatmorning, employee Emma Anthony, in response to theirquestion why she was wearing a union button, told per-sonnel department employees Valerie Lavery and ArleneCurrier that she was being paid to wear it. She did notsay who was paying or how much. Although I find thatAnthony made the foregoing statements, and despite herreluctance to acknowledge her pretrial affidavit, I credither uncontradicted denial that she was in fact paid forwearing the button and note there is no evidence anyother employee was paid to wear a button. She has notbeen shown to have beenan influentialmember of thebargaining unit or an agent of the Union, or to have beenso considered by her fellow employees. Anthony's state-ment isnot attributable to the Union. Moreover, it wasmade to two employees who were not members of the4There is no indication in the case befoi a me that forged documentsor altered Board documents, the Board's stated exceptions to theMidlandrule,were used in the campaign.6 Inasmuch as the court has remanded the case to the Board to handleas the Board may consider appropriate it is reasonably arguable that thiscase is not "in the judicial stage."bargaining unit in which the election was conducted, andthere is no evidence that Anthony's claim of paymentwas made known to any unit employee before he or shevoted.On the foregoing, I conclude that Anthony'sstatement to Lavery and Currier has not been shown tobe true; is not attributable to the Union; had no effect onthe election whatsoever; and does not warrant settingaside the election.There was testimony with regard to rumors being cir-culated among the employees by other employees. Themost common was to the effect, although stated in sever-al different ways, that the Employer hired new employ-ees in the belief they would vote against the Union andwould separate them once the election was over. To theextent it is possible, on the vague testimony before me,to place the various repetitions and variations of thisrumor in time, it appears most, if not all, of these com-municationstestified to occurred prior to the July 13,1979 filing of the petition in Case 13-RC-15189 and aretherefore not objectionable.6 There is no showing thatanyof the employees passing the rumors were acting asunion agentswhen they did so,7 and, even if they were,statements of this sort have been long held to be unob-jectionable because employees are capable of evaluatingthem and they contain no threats within the power ofthe Union to carry out."InMarch or April 1979, Louise Alhert, an employee,told another employee, Mary Manning, that if she didnot sign a unioncard, she would not have a job whenthe Union came in, and `that if the Union did not get in,therewould be a slowdown and employees who hadbeen hired would be laid off. Bothstatementsare unob-jectionable because they were made before the petitionwas filed.There was considerable discussion among the employ-ees,both pro- and antiunion, about the possibility ofstrikes,with one employee suggesting there might be oneafter the election. The record contains no indication ofobjectionable conduct by anyone in this regard.On one occasion one employee told another employeethat she was not going to vote in the election. Where-upon, the second employee smiled and drew his fingeracross his throat. No one else was present. What theenigmatic gesture meant is anybody's guess, but there iscertainly nothing in this undated contact between tworank-and-file employees warranting setting an electionaside.The foregoing recitations are the strongest part of theevidence adduced. The record is replete with hearsay,conclusionary statements, and statements proffered with-out proof of time and place. Even if all these frailties arewaived and all hearsay and other foundationless evidencesGoodyear Tire Co.,138 NLRB 453 (1962).°Employee Kovack credibly testified that a union agent told employ-ees at a union meeting 3 or 4 months prior to the filing of the petitionthat the Employer would hire new employees to vote against the Union,and these employees would "be fired-would leave afterwards." Therumors may well have stemmed from this prophecy, but it is not objec-tionable because it occurred before the petition was filed and amounts tonothing more than recognizable speculation.8 Rio de Oro Uranium Mines,120 NLRB 91, 94 (1958). 564DECISIONSOF NATIONAL LABOR RELATIONS BOARDcredited, there would still be insufficient evidence to sus-tain Objection 3 or any significant portion of it.It cannot be found on the evidence before me that thegeneral electionatmosphere was permeated with threatsand fear of reprisal require a new election.9 What wehave here is nothing more than a melange of hearsaystatementsand personal opinions and predictions byrank-and-file employees. None of this conduct has beenshown by the Employer to be attributable to the Union,nor has it been shown to be of such a nature that it inter-feredwith the conduct of the election. As the UnitedStates Court of Appeals for the Eighth Circuit has suc-cinctly stated: "[Employees'] personal opinion on [theEmployer's] motivations must not be viewed as union ef-forts to improperly influence the election. It wouldsimply not be possible to monitor the personal, informalexpressions of every employee who happens to have proor anti-union inclinations." 10Additional Considerations -The Employer urges error in my refusal to entertainevidence of employee turnover.It isestablished Boardlaw,which I am required to follow, I 1 that employeeturnover does not support a fording a union has lost itsmajority becauseit is assumed,absent contrary evidence,that new employees will be union supportersin the same9CompareAamond StatePoultry Co.,107 NLRB 3 (1953),PoinsettLumberCo,116 NLRB 1732 (1956).10 SixFlags Over Mid America v. NLRB,638 F.2d 59, 60 (8th Cir1981); andseeTuf-FlexGlass v.NLRB,715 F.2d 291 (7th Cir. 1983).11IowaBeef Packers,144 NLRB 615, 616 (1963).ratio as those they replace. See, e.g.,Odd Fellows Rebek-ah Home,233 NLRB 143-144 (1977). Moreover, if theEmployer's objections are without merit, it has violatedSection 8(a)(5) by refusing to bargain with a certifiedunion. It is well settled that a doubt of majority statusmust be raised in -a context free of unfair labor practices.Celanese Corp.,95 NLRB 664, 673 (1951). If the Employ-er has violated Section 8(a)(5), as I believe it has, thenecessary context free of unfair labor practices free con-test does not exist.The Employer also claims prejudice due to the passageof 5 years from election to hearing. There can be littledoubt that the witnesses had better memories 5 yearsago, but their earlier recollections were memorialized insworn statements in 1979. From what I could ascertainduring theexaminationand cross-examination of the wit-nesses,itdid notappearthat their 5-year-old recordedtestimony was any more helpful to the Employer thantheir current recollections. It may be that uncertainty ofthe outcome worried the Employer over a long periodof time, but I am not convinced that the evidence suf-fered so great an injury due to the time lapse that theEmployer was unable to have a fair and full hearing onits objections.ORDERIt is recommended that the Employer's Objections tothe election in Case 13-RC-15189 be overruled and thatthe Board's previous Decision and Order12 be reaffirmedby the Board.12Allis-ChalmersCorp.,252 NLRB606 (1980).